         Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


LESLIE W.,1                                      3:20-cv-00805-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


GEORGE J. WALL
825 N.E. 20th Ave., Ste. 330
Portland, OR 97232
(503) 236-0068

             Attorney for Plaintiff

SCOTT ERIK ASPAUGH
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 2 of 20



MICHAEL W. PILE
Acting Regional Chief Counsel
JEFFREY E. STAPLES
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-3706

            Attorneys for Defendant


BROWN, Senior Judge.

       Plaintiff Leslie W. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On June 27, 2017, Plaintiff protectively filed her

application for DIB benefits, and on July 6, 2017, she

protectively filed her application for SSI benefits.               Tr. 39,



2 - OPINION AND ORDER
            Case 3:20-cv-00805-BR    Document 23   Filed 04/16/21   Page 3 of 20



200, 204.2        In her applications Plaintiff alleged a disability

onset date of June 20, 2016.             Tr. 39, 200, 204.          Plaintiff's

applications were denied initially and on reconsideration.                         An

Administrative Law Judge (ALJ) held a hearing on February 26,

2019.        Tr. 39, 56-89.         At the hearing Plaintiff amended her

alleged disability onset date to February 24, 2017.                     Tr. 39,

69-70.        Plaintiff and a vocational expert (VE) testified at the

hearing.        Plaintiff was represented by an attorney.

        On April 25, 2019, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.         Tr. 39-50.      Plaintiff requested review by the

Appeals Council.          On April 13, 2020, the Appeals Council denied

Plaintiff=s request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-4.        See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

        On May 19, 2020, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner's decision.




       Citations to the official Transcript of Record (#12)
        2

filed by the Commissioner on October 16, 2020, are referred to
as "Tr."


3 - OPINION AND ORDER
     Case 3:20-cv-00805-BR    Document 23    Filed 04/16/21   Page 4 of 20



                                BACKGROUND

     Plaintiff was born on September 2, 1959.            Tr. 200.

Plaintiff was 57 years old on her amended alleged disability

onset date.   Plaintiff has a high-school education.              Tr. 1042.

Plaintiff has past relevant work experience as a hairstylist and

cosmetologist.   Tr. 41, 60.

     Plaintiff alleges disability due to small-fiber neuropathy,

leg pain, back pain, numb hands, and neck pain.               Tr. 90-91.

     Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.       After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.    See Tr. 42-49.



                                 STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.    Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).    To meet this burden a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                42

U.S.C. § 423(d)(1)(A).       The ALJ must develop the record when



4 - OPINION AND ORDER
     Case 3:20-cv-00805-BR    Document 23    Filed 04/16/21   Page 5 of 20



there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459B60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than



5 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 6 of 20



one rational interpretation, the court must uphold the

Commissioner's findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so



6 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 7 of 20



severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine



7 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 8 of 20



whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.             Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since February 24, 2017,

Plaintiff's amended alleged disability onset date.            Tr. 41.

     At Step Two the ALJ found Plaintiff has the severe

impairments of cervical degenerative-disc disease and

osteoarthritis involving the hip and knees.          Tr. 42.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of



8 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 9 of 20



the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 45.   The ALJ found Plaintiff has the RFC to

perform light work "with no more than frequently balancing,

stooping, crouching, crawling or overhead reaching and no more

than occasional climbing."     Tr. 46.

     At Step Four the ALJ concluded Plaintiff is able to perform

her past relevant work as a cosmetologist and hairstylist.

Tr. 49.

     Accordingly, the ALJ found Plaintiff is not disabled.

Tr. 50.



                               DISCUSSION

     Plaintiff contends the ALJ erred when he (1) failed at Step

Two to include Plaintiff's small-fiber neuropathy, carpal-tunnel

syndrome, and mental-health conditions as severe impairments;

(2) failed to provide legally sufficient reasons for discounting

the opinion of Karla Causeya, Psy.D., a consultative physician;

and (3) failed to include in his assessment of Plaintiff's RFC

any limitations for standing and walking.

I.   The ALJ did not err at Step Two in his analysis of
     Plaintiff's impairments.

     Plaintiff contends the ALJ erred at Step Two when he failed

to include Plaintiff's small-fiber neuropathy, carpal-tunnel


9 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 10 of 20



syndrome, and mental-health conditions as severe impairments.

     The Commissioner, in turn, contends the ALJ found Plaintiff

has other severe impairments, and, therefore, the ALJ ultimately

resolved Step Two in Plaintiff's favor.         Thus, the Commissioner,

relying on Buck v. Berryhill, asserts any failure by the ALJ to

find and to include as severe the impairments that Plaintiff

identifies does not prejudice Plaintiff.         869 F.3d 1040, 1049

(9th Cir. 2017)(Step Two is "not meant to identify the

impairments that should be taken into account when determining

the RFC.").

     A.   Standards

          The inquiry for Step Two is a de minimis screening

device to dispose of groundless claims.         Bowen v. Yuckert, 482

U.S. 137, 153–54 (1987)(Step Two inquiry intended to identify

claimants whose medical impairments are so slight that it is

unlikely the claimants would be found disabled).            See also Webb

v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005)(Step Two

impairment “may be found not severe only if the evidence

establishes a slight abnormality that has no more than a minimal

effect on an individual's ability to work.”)(emphasis in

original)).   The claimant bears the burden to provide medical

evidence to establish at Step Two that she has a severe



10 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 11 of 20



impairment.    20 C.F.R. § 404.1512.

            At Step Two the ALJ must also consider the combined

effect of all the claimant's impairments on her ability to

function without regard to whether each impairment is

sufficiently severe.     Howard ex rel. Wolff v. Barnhart, 341 F.3d

1006, 1012 (9th Cir. 2003).      See also Smolen v. Chater, 80 F.3d

1273, 1289–90 (9th Cir. 1996); 42 U.S.C. § 423(d)(2)(B); 20

C.F.R. § 416.923.

            If the ALJ determines a claimant is severely impaired

at Step Two, the ALJ continues with the sequential analysis and

considers all of the claimant's limitations.           SSR 96–9p,

available at 1996 WL 374184 (July 2, 1996).          Step Two is “merely

a threshold determination of whether the claimant is able to

perform [her] past work.”      Hoopai v. Astrue, 499 F.3d 1071, 1076

(9th Cir. 2007).    If an ALJ fails to consider limitations

imposed by an impairment at Step Two but considers them at a

later step in the sequential analysis, any error at Step Two is

harmless.     Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

See also Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005).

     B.     Analysis

            As noted, the ALJ decided Step Two in Plaintiff's

favor and found Plaintiff has severe impairments of cervical



11 - OPINION AND ORDER
     Case 3:20-cv-00805-BR    Document 23   Filed 04/16/21   Page 12 of 20



degenerative-disc disease and osteoarthritis in her hip and

knees.   Tr. 42.   Based on these impairments, the ALJ assessed

Plaintiff’s RFC as limited to light work with some exertional

limitations.   Tr. 46.

           The ALJ concluded Plaintiff's small-fiber neuropathy

is not severe on the ground that the condition is "reasonably

well controlled with treatment" including medications, over-the-

counter orthotics, and compression stockings.            Tr. 42.     The ALJ

noted in May 2018 that Plaintiff was doing well on medications

and was satisfied with her current regimen for the small-fiber

neuropathy.    Tr. 42, 817.     In December 2018 Plaintiff also

reported her neuropathy pain was "reasonably well controlled"

with medication.   Tr. 42, 1024.

           The ALJ concluded Plaintiff's carpal-tunnel syndrome

is not severe on the grounds that the record does not reflect

ongoing complaints by Plaintiff of symptoms related to this

condition, and there is not any evidence that the condition has

interfered with her work or caused her any manipulative

limitations.   Tr. 43.   The ALJ noted Emily Yamashita, F.N.P.,

her primary-care provider, referred Plaintiff to a hand surgeon,

but Plaintiff never followed up.       Tr. 43.      Plaintiff testified

she did not pursue surgery because she was told "it would be



12 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 13 of 20



eight to 12 weeks on each hand" and she does not get sick pay or

vacation.    Tr. 80.   The ALJ noted Plaintiff occasionally uses

wrist braces at work.    Tr. 43.

             The ALJ also concluded Plaintiff's mental-health

impairment is not severe on the grounds that Plaintiff's

symptoms are caused by "situational stressors," Plaintiff has

not sought treatment for her mental-health symptoms, and

Plaintiff's depression does not cause more than minimal

limitation in her ability to perform basic work activities.

Tr. 43.   The ALJ also relied on the opinions of Susan South,

Psy.D., and Bill Hennings, Ph.D., state-agency consultants who

opined in 2017 and 2018 that Plaintiff's depressive disorder was

not a severe impairment.     Tr. 44, 94-95, 116-17.

             Overall the ALJ resolved Step Two in favor of

Plaintiff, and the fact that the ALJ did not find all of the

impairments alleged by Plaintiff to be severe does not prejudice

Plaintiff.     See Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.

2017)(Step Two is a threshold determination not meant to

identify all impairments, and a failure to identify all severe

impairments is harmless error).

             Accordingly, the Court concludes on this record that

the ALJ did not err at Step Two because he found Plaintiff has



13 - OPINION AND ORDER
      Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 14 of 20



the severe impairments of degenerative disc disease of the

cervical spine and osteoarthritis in the hip and knees, and the

fact that he did not find Plaintiff has other severe impairments

was not prejudicial to Plaintiff.

II.   The ALJ did not err in his evaluation of Dr. Causeya's
      medical opinion.

      Plaintiff contends the ALJ erred when he failed to provide

legally sufficient reasons for discounting Dr. Causeya's opinion

regarding Plaintiff's limitations.

      A.   Standards

           The Court notes the regulations regarding evaluation

of medical evidence have been amended and several of the prior

Social Security Rulings, including SSR 96-2p, have been

rescinded for claims protectively filed after March 27, 2017.

The new regulations provide the Commissioner "will no longer

give any specific evidentiary weight to medical opinions; this

includes giving controlling weight to any medical opinion."

Revisions to Rules Regarding the Evaluation of Medical Evidence

(Revisions to Rules), 2017 WL 168819, 82 Fed. Reg. 5844, at

5867-68 (Jan. 18, 2017).       See 20 C.F.R. § 404.1520c(a).          Instead

the Commissioner must consider all medical opinions and

"evaluate their persuasiveness" based on "supportability" and

"consistency" using the factors specified in the regulations.


14 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 15 of 20



20 C.F.R. § 404.1520c(c).      Those factors include

"supportability," "consistency," "relationship with the

claimant," "specialization," and "other factors."             Id.   The

factors of "supportability" and "consistency" are considered to

be "the most important factors" in the evaluation process.                  Id.

See also Revisions to Rules, 82 Fed. Reg. 5844.

            In addition, the regulations change the way the

Commissioner should articulate his consideration of medical

opinions.

                 First, we will articulate our consideration of
                 medical opinions from all medical sources
                 regardless of whether the medical source is an
                 AMS [Acceptable Medical Source]. Second, we will
                 always discuss the factors of supportability and
                 consistency because those are the most important
                 factors. Generally, we are not required to
                 articulate how we considered the other factors
                 set forth in our rules. However, when we find
                 that two or more medical opinions . . . about the
                 same issue are equally well-supported and
                 consistent with the record but are not exactly
                 the same, we will articulate how we considered
                 the other most persuasive factors. Third, we
                 added guidance about when articulating our
                 consideration of the other factors is required or
                 discretionary. Fourth, we will discuss how
                 persuasive we find a medical opinion instead of
                 giving a specific weight to it. Finally, we
                 will discuss how we consider all of a medical
                 source's medical opinions together instead of
                 individually.

Revisions to Rules, 82 Fed. Reg. 5844.

            Although the regulations eliminate the "physician


15 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 16 of 20



hierarchy," deference to specific medical opinions, and

assigning "weight" to a medical opinion, the ALJ must still

"articulate how [he/she] considered the medical opinions" and

"how persuasive [he/she] find[s] all of the medical opinions."

20 C.F.R. § 404.1520c(a) and (b)(1).        The ALJ is required to

"explain how [he/she] considered the supportability and

consistency factors" for a medical opinion.          20 C.F.R.

§ 404.1520c(b)(2).     Accordingly, to determine the persuasiveness

of a medical opinion the court must evaluate whether the ALJ

properly considered the factors as set forth in the regulations.

     B.     Analysis

            On February 13, 2018, Mischelle McMillan, M.D.,

Plaintiff's treating provider, noted Plaintiff was mildly

depressed, but her speech, behavior, cognition, and memory were

normal.   Tr. 968.     On January 28, 2019, Dr. Causeya performed a

Psycho-Diagnostic Assessment of Plaintiff.          Tr. 1041-54.

Dr. Causeya diagnosed Plaintiff with major depressive disorder,

generalized anxiety disorder, mild neurocognitive disorder

without behavioral disturbance, and small-fiber neuropathy.

Tr. 1050.   Dr. Causeya found Plaintiff has moderate limitations

in her ability to maintain social functions and adaptation and

moderate-to-severe limitations in the following areas:



16 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 17 of 20



restriction of activities of daily living; understanding and

memory; sustained concentration and persistence; and episodes of

deterioration or decompensation in work-like settings.

Tr. 1049-50.   Dr. Causeya opined Plaintiff is unable to obtain

or to maintain gainful employment.         Tr. 1051.

          The ALJ concluded Dr. Causeya's opinion was "not

persuasive" on the grounds that it was not supported by the

overall treating notes or mental-status examinations, was based

on a single examination, and was inconsistent with the

observations of treating providers.        Tr. 44.     For example,

Dr. Causeya noted Plaintiff's "response style may have

distorted" Plaintiff's reporting of her symptoms, Plaintiff's

response style suggests she "may not have answered in a

completely forthright manner," and "the interpretive hypotheses

given by the [Personality Assessment Inventory] should be

reviewed with caution."      Tr. 1047-48.    The ALJ also noted

Dr. Causeya's opinion regarding Plaintiff's ability to obtain or

to maintain employment is inconsistent with the fact that

Plaintiff's income has not significantly declined since her

alleged disability onset date, Plaintiff is caring for her

13-year-old granddaughter, and Plaintiff is dealing with her

80-year-old mother's medical issues.        Tr. 44.     As noted, a



17 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 18 of 20



medical opinion is less persuasive when it is inconsistent with

other evidence.    20 C.F.R. §§ 404.12520(c)(2), 416.920(c)(2).

            The Court concludes on this record that the ALJ

provided legally sufficient reasons supported by substantial

evidence in the record for discounting Dr. Causeya's opinion.

III. The ALJ did not err in his assessment of Plaintiff's RFC.

     Plaintiff contends the ALJ erred when he failed to include

limitations for standing and walking in his assessment of

Plaintiff's RFC.

     A.     Standards

            As noted, if the Commissioner proceeds beyond Step

Three of the regulatory sequential evaluation, he must assess

the claimant's RFC.     The claimant's RFC is an assessment of the

sustained, work-related physical and mental activities the

claimant can still do on a regular and continuing basis despite

his limitations.   20 C.F.R. §§ 404.1520(e), 416.920(e).             See

also Social Security Ruling (SSR) 96-8p.         "A 'regular and

continuing basis' means 8 hours a day, for 5 days a week, or an

equivalent schedule."    SSR 96-8p, at *1.       In other words, the

Social Security Act does not require complete incapacity to be

disabled.    Taylor v. Comm'r of Soc. Sec. Admin., 659 F.3d 1228,

1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885 F.2d 597, 603



18 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21    Page 19 of 20



(9th Cir. 1989)).

     B.   Analysis

          As noted, the ALJ concluded Plaintiff is able to

perform the full range of light work.        Plaintiff asserts light

work requires standing or walking for a total of six hours in an

eight-hour workday.    SSR 83-10.      Plaintiff, however, contends

the ALJ did not include in his assessment of Plaintiff's RFC any

additional limitations for standing and walking due to problems

with Plaintiff's lower extremities.

          Plaintiff testified at the hearing that her "legs have

been killing me for a long time" and that even after using

compression stockings she "still [has] problems with my legs."

Tr. 65, 68.    Plaintiff also testified:       "I go to work, do a

client, sit down, rest, do a couple more."          Tr. 73.      She also

testified she can stand "[p]robably 30, 40 [minutes] maybe"

before she has to rest.      Tr. 82.   Plaintiff also asserts her

testimony is consistent with the medical records that show she

suffers from multiple conditions affecting her lower

extremities.

          The ALJ, however, discounted Plaintiff's subjective

symptom testimony regarding her limitations on the ground that

it was inconsistent with the medical evidence.              Plaintiff does



19 - OPINION AND ORDER
     Case 3:20-cv-00805-BR   Document 23   Filed 04/16/21   Page 20 of 20



not challenge this finding nor does she challenge the ALJ's

assessment of other medical evidence in the record.

          Although the record reflects Plaintiff suffers from

various conditions that affect her lower extremities, Plaintiff

does not point to any evidence in the record to show that a

medical professional has determined Plaintiff is unable to stand

or to walk for at least six hours a day.

          The Court concludes on this record that the ALJ did

not err by failing to include in his assessment of Plaintiff's

RFC any additional limitations for standing or walking beyond

that allowed for light work.



                               CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 16th day of April, 2021.


                                  /s/ Anna J. Brown
                             ___________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




20 - OPINION AND ORDER
